Citation Nr: 0738063	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1966 to 
December 1970.  He was a member of the National Guard from 
July 1974 to January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that denied the veteran's claim seeking entitlement 
to service connection for a low back disorder.  

In January 2005, the Board remanded the case to the RO for 
additional development to provide a notice and assistance 
letter to the veteran, to obtain additional military records, 
and private treatment records.  That development is 
completed, and the case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

There is no competent medical evidence that the veteran's low 
back disability is due to an injury or disease incurred 
during active service or active duty for training (ACDUTRA).


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided to the veteran in May 2006.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial AOJ decision of August 2002 by way of letters 
sent to the appellant in January 2004 and February and June 
2005, that fully addressed all four notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in March 2006, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and/or medical opinion does not 
need to be obtained because although there is competent 
medical evidence of a current disability or persistent or 
recurrent symptoms of a disability, the weight of the 
evidence is against the veteran's claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA in-patient 
treatment records of November 1972 from the Nashville VA 
Hospital and private treatment records from May 1993 through 
April 2001.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  As the veteran's service medical records were 
lost, the AOJ requested from the veteran alternate evidence 
of low back disorder treatment in service, dates of private 
and VA treatment from 1992; however, the veteran did not 
respond.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  Active military, naval, or air service also includes 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).  INACDUTRA includes duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under 37 
U.S.C. § 206 or any other provision of law. 38 C.F.R. § 
3.6(d)(1) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he incurred a back injury while on 
ACDUTRA at Camp Shelby, Mississippi when the armored 
personnel carrier in which he was riding jerked causing his 
back to jerk.  He claims a knot developed in his back, that 
he experienced pain like he never felt before, and that he 
was taken to the hospital, examined, given medication and put 
on bed rest.  

In response to the Board's remand for another search of the 
veteran's service records, the RO wrote in September 2005 to 
the Tennessee Adjutant General's office requesting copies of 
all physical examinations, to include entrance and separation 
examinations, a complete copy of all the veteran's service 
medical treatment records, a copy of any line of duty 
determination that may have been undertaken because of the 
claimed injury, and verification of all periods of service, 
including specifying which dates were active duty and which 
were active duty for training.

The Tennessee Adjutant General's office responded with the 
veteran's service personnel records from 1974 to 1993, which 
are silent for complaints, findings, diagnoses or treatment 
for a low back injury.  Copies of service medical records 
previously supplied by the veteran indicate that he was 
placed on light duty for low back pain and/or strain in June 
1988; however, chronological records of June 22 and 23, 1988 
for treatment of low back pain indicate that the veteran had 
no recent injury or strain, and that his back had been 
asymptomatic since his 1982 back surgery.

In August 2002 the RO wrote to the veteran indicating that 
all methods of obtaining service medical records had been 
exhausted and any further attempts to obtain service medical 
records would be futile and requested that the veteran send 
any service medical records in his possession.  In February 
2003, the veteran responded that he did not have any service 
medical records in his possession.  In response to the 
Board's remand, the RO sent a letter to the veteran in 
February 2005 requesting information concerning the units he 
was assigned to while in the National Guard, as well as the 
names of each non-VA doctor and medical facility that treated 
him for a low back disorder.  The veteran did not respond to 
either of these letters.  "[T]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  " Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA treatment records indicate the veteran received in-patient 
treatment at the Nashville VA hospital in November 1972 for 
cervical spine injury resulting from an automobile accident, 
but there was no indication of injury to the low back.  The 
Board finds that the veteran's private treatment records and 
his employer's medical leave of absence slips from May 1977 
to April 2001 primarily note treatment for low back disorder.  
In June 1982, a private physician performed a laminectomy and 
removal of a herniated disc at L5-S1, but did not note any 
trauma causing the defect.  In October 2002 an individual who 
claims he served with the veteran provided a "buddy" 
statement which indicated that the veteran injured his back 
in July 1984 at Camp Shelby, Mississippi during ACDUTRA.  

Finally, an October 2003 statement of a private physician 
maintains that he began treating the veteran in 1988 and that 
the veteran's low back condition is "most likely" linked to 
his military service.   

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since October 2000 that 
his current low back disorder was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.  Additionally, the veteran's treating 
physician gave an opinion in October 2003 that the veteran's 
low back disorder was related to his service, although the 
letter was not based upon a recent examination and a review 
the claims file.

The evidence weighing against the veteran's claim includes 
the absence of service medical or personnel records of a low 
back injury.  While the service medical records of June 1988 
indicate the veteran was treated for low back disorder, they 
specifically indicate there was no recent injury or strain, 
thus contradicting the veteran's contention that he was 
injured when riding in an armored personnel carrier while on 
ACDUTRA.  

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of back injury, and 
the veteran's currently diagnosed low back disorder is not 
related to service.  Additionally, the Board finds that the 
veteran's June 1982 operation of the L5-S1 spine is 
indicative of chronic low back disorder, and the absence of 
evidence of in-service causation or aggravation, is more 
probative of the natural progression of an on-going low back 
disorder than any in-service incurrence of a back disorder.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


